Broyles, C. J.
1. Under the facts of the case special grounds 1 and 2 of the motion for a new trial (alleging that the judge in propounding certain questions to two witnesses expressed or intimated an opinion as to the facts of the case) are without merit.
2. The remaining special grounds and the general grounds of the motion for a new trial are not insisted upon in the brief of counsel for the plaintiff in error, and therefore are treated as abandoned.

Judgment affirmed.


Lulc-e, J., concurs. Bloodworth, J., absent on account of illness.